            Case 1:19-cv-10463-RA Document 9-1 Filed 03/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------   x
MARIO VINALES, individually and on behalf of all                     :   ECF Case
others similarly situated,                                           :
                                                                     :   Case No: 19 CV 10463 (RA)
                                    Plaintiff,                       :
                                                                     :
               v.                                                    :   CASE MANAGEMENT PLAN
                                                                     :   AND SCHEDULING ORDER
KEMPS LLC,                                                           :
                                                                     :
                                    Defendant.                       :
                                                                     :
------------------------------------------------------------------   x

RONNIE ABRAMS, United States District Judge:

         Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Case Management Plan and Scheduling Order:

1.       All parties do not consent to conducting all further proceedings before a United States
         Magistrate Judge, including motions and trials. 28 U.S.C. § 636(c). The parties are free to
         withhold consent without adverse substantive consequences.

2.       The parties have not engaged in settlement discussions, but have discussed that
possibility and the potential for a preliminary and informal exchange of information that may
facilitate such discussions.

3.       This case is to be tried to a jury.

4.       No additional parties may be joined after December 16, 2021 without leave of the Court
or       consent of other parties.

5.       No amendments to the pleadings may be made after January 8, 2021 without leave of the
         Court or opposing parties.

6.       Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
         be completed no later than May 15, 2020 [Absent exceptional circumstances, within
         fourteen (14) days of the date of the parties’ conference pursuant to Rule 26(f).]

7.       All fact discovery shall be completed no later than September 30, 2020 [a period not to
         exceed 120 days unless the case present unique complexities or other exceptional
         circumstances.]
           Case 1:19-cv-10463-RA Document 9-1 Filed 03/06/20 Page 2 of 3




8.    The parties are to conduct discovery in accordance with the Federal Rules of Civil
      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a. Initial requests for production of documents shall be served by May 29, 2020.

      b. Interrogatories shall be served by May 29, 2020.

      c. Depositions shall be completed by September 30, 2020.

      d. Requests to Admit shall be served no later than July 31, 2020.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by January 29, 2021. [The parties shall be prepared to
      describe their contemplated expert discovery and the bases for their proposed deadlines at
      the initial conference.]

10.   All discovery shall be completed no later than January 29, 2021.

11.   The Court will conduct a post-discovery conference on __________________________
      at _____________. [To be completed by the Court.] No later than one week in advance
      of the conference, the parties are to submit a joint letter updating the Court on the status
      of the case, including but not limited to whether either party intends to file a dispositive
      motion and what efforts the parties have made to settle the action.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court’s Individual Rules and Practices shall be due thirty (30)
      days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
      from the Court’s decision on such motion. This case shall be trial ready sixty (60) days
      from the close of discovery or the Court’s decision on any dispositive motion.

13.   Counsel for the parties propose the following alternative dispute resolution mechanism
      for this case:

      a.    ___ Referral to a Magistrate Judge for settlement discussions.

      b. _____ Referral to the Southern District’s Mediation Program. [Note that all
      employment discrimination cases, except cases brought under the Fair Labor Standards
      Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic referral to the Court’s
      Alternative Dispute Resolution program of mediation. Accordingly, counsel in such
      cases should select 13(b).]

      c. __X___ Retention of a private mediator.
            Case 1:19-cv-10463-RA Document 9-1 Filed 03/06/20 Page 3 of 3



         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this Order.

14.    The parties have conferred and their present best estimate of the length of trial is two
weeks, or ten trial days.

SO ORDERED.

Dated:             __________________
                   New York, New York

                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge



127734260_1.docx
